Name: Commission Regulation (EEC) No 44/92 of 9 January 1992 amending Regulation (EEC) No 3398/91 on the sale by invitation to tender of skimmed-milk powder for the manufacture of compound feedingstuffs and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  trade policy
 Date Published: nan

 10 . 1 . 92 Official Journal of the European Communities No L 5/9 COMMISSION REGULATION (EEC) No 44/92 of 9 January 1992 amending Regulation (EEC) No 3398/91 on the sale by invitation to tender of skimmed-milk powder for the manufacture of compound feedingstuffs and amending Regulation (EEC) No 569/88 1 . Article 8 is amended as follows :  in paragraph 1 , the following sentence is added to the first subparagraph : This price may differ according to the age and location of the quantities of skimmed-milk powder offered for sale.',  in paragraph 2, the following subparagraph is added : This security shall be lodged in the Member State in which processing into compound feedingstuffs is to take place, with the body designated by that Member State .' ; 2. Article 1 2 is replaced by the following : 'Article 12 The price tendered referred to in Article 6 (2), the tendering security referred to in Article 7 (1 ), the minimum price referred to in Article 8 (1 ) and the processing security referred to in Article 8 (2) shall be converted into national currency at the agricultural conversion rate applicable on the closing date for the submission of tenders under the round in question.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 7 (5) thereof, Whereas Article 8 of Commission Regulation (EEC) No 3398/91 (3) provides that a minimum selling price for skimmed-milk powder shall be fixed on the basis of the tenders received under each round ; whereas the price offered in those tenders may vary substantially, depending in particular on the age and location of the quantities of powder offered for sale ; whereas it is therefore appro ­ priate to provide for the possibility of fixing different minimum prices ; Whereas Article 8 (2) provides for the lodging of a proces ­ sing security ; whereas it is appropriate to specify with which body the said security should be lodged ; Whereas Article 12 specifies the rate to be used for the conversion into national currency of certain amounts expressed in ecus ; whereas it is necessary to include therein the price to be paid to the tenderer ; Whereas Article 14 provides for the insertion of para ­ graph 41 in Part II of the Annex to Commission Regula ­ tion (EEC) No 569/88 (4), as last amended by Regulation (EEC) No 3755/91 (*) ; whereas it is necessary to amend the wording of this paragraph in the light of the provi ­ sions concerning the lodging of the processing security ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk Products, Article 2 In Part II of the Annex to Regulation (EEC) No 569/88 , paragraph 41 is replaced by the following : '41 . Commission Regulation (EEC) No 3398/91 of 20 November 1991 on the sale by invitation to tender of skimmed-milk powder for the manufac ­ ture of compound feedingstuffs (41) : Section 44 of the SAD or the most appropriate section of the document used : HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3398/91 is hereby amended as follows : 1 . Para desnaturalizar o transformar [Reglamento (CEE) n ° 3398/911 ; til denaturering eller forarbejdning (forordning (EÃF) nr. 3398/91 );(') OJ No L 148, 28. 6. 1968, p. 13.(2) OJ No L 150, 15 . 6. 1991 , p. 19 . 0 OJ No L 320, 22. 11 . 1991 , p . 16. 0 OJ No L 55, 1 . 3 . 1988 , p. 1 . O OJ No L 352, 21 . 12. 1991 , p . 71 . Zu denaturieren oder zu verarbeiten (Verord ­ nung (EWG) Nr. 3398/91 ) ; No L 5/ 10 Official Journal of the European Communities 10 . 1 . 92 Ã Ã ¹Ã ± Ã ½Ã ± Ã ¼Ã µÃ Ã ¿Ã Ã Ã ¹Ã Ã ¸Ã µÃ ¯ Ã ® Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3398/91 ]; 2. The final date for denaturing or processing into compound feedingstuffs.' To be denatured or processed (Regulation (EEC) No 3398/91 ); A dÃ ©naturer ou transformer [rÃ ¨glement (CEE) n ° 3398/911 ; Article 3Destinato alla denaturazione o alla trasforma ­ zione [Regolamento (CEE) n. 3398/91 ]; Voor denaturering of verwerking [Verordening (EEG) nr. 3398/91 ]; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. A desnaturar ou transformar [Regulamento (CEE) n? 3398/91 ]. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 1992. For the Commission Ray MAC SHARRY Member of the Commission